IN THE SUPREME COURT OF IOWA
                               No. 19–1162

               Submitted April 14, 2021—Filed May 7, 2021


MATTHEW HOLMES,

      Appellant,

vs.

MIRANDA POMEROY,

      Appellee.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Warren County, Michael

Jacobsen, Judge.



      Plaintiff seeks further review of a court of appeals decision affirming

the judgment on a jury verdict for the defendant in a personal injury

action.     DECISION OF COURT OF APPEALS AND DISTRICT COURT

JUDGMENT AFFIRMED.


      Christensen, C.J., delivered the opinion of the court, in which all

justices joined.



      Matthew M. Sahag of Dickey, Campbell & Sahag Law Firm, PLC,

Des Moines, for appellant.



      J. Scott Bardole of Andersen & Associates, West Des Moines, for

appellee.
                                     2

CHRISTENSEN, Chief Justice.

      In this case, we consider whether approximately twenty instances of

the defendant’s cell phone use while in a vehicle over an approximately

three-year period is admissible to show a habit of driving while distracted

under Iowa Rule of Evidence 5.406. For the reasons discussed below, we

uphold the district court’s determination that the proffered evidence of the

defendant’s cell phone use while in a vehicle is inadmissible as habit

evidence. Therefore, we affirm the decision of the court of appeals.

      I. Background Facts and Proceedings.

      On June 8, 2015, Miranda Pomeroy (Pomeroy) was driving

westbound on Cumming Avenue in Cumming, Iowa. At the same time,

Matthew Holmes (Holmes) was riding his bicycle southbound on a bike

trail heading toward Cumming Avenue. Holmes suffered injuries when he

turned left onto Cumming Avenue and collided with Pomeroy’s vehicle. On

June 1, 2017, Holmes filed a petition and jury demand against Pomeroy

alleging her negligence caused his injuries and damages.

      Prior to trial, Holmes filed a motion in limine requesting exclusion

of certain testimony by Dr. Andrea J. Silvers (Dr. Silvers), who arrived at

the scene shortly after the collision and tended to Holmes. Dr. Silvers was
expected to testify Holmes told her the accident was his fault. The district

court determined Dr. Silvers could testify as to the statements.

Accordingly, Dr. Silvers testified Holmes said either, “It was my fault,” or

“This was my fault.”

      Pomeroy also filed a motion in limine asking the district court to

prevent Holmes from making any argument that she has a habit of driving

while distracted. The district court ordered Holmes could not use evidence

of Pomeroy’s cell phone use while driving that occurred subsequent to the
                                     3

accident to prove a habit. During trial, the evidence of cell phone use while

driving was admitted only for impeachment purposes.

       At the trial, Deputy Lisa Ohlinger was called as a witness by

Pomeroy.     She was on the scene of the accident to investigate.        She

testified,

       Somebody there had mentioned that somebody else maybe
       had thought she was texting. However, whoever told me that
       was not the person who witnessed it, nor did they know who
       allegedly witnessed that. That was complete hearsay, and I
       didn’t have anybody to corroborate that . . . .

There was no objection.     On cross-examination, Holmes asked Deputy
Ohlinger, “[S]omebody told you that there may be a suspicion that she was

using her cell phone while driving?” Pomeroy objected to the question as

hearsay. The court sustained the objection. In closing arguments, Holmes

used a PowerPoint slideshow with the statement, “A witness said Miranda

was texting while driving.” Pomeroy objected to the statement as hearsay.

The district court sustained the objection.

       The jury returned its verdict for Pomeroy. Holmes subsequently filed

a motion for new trial based on misconduct. During discovery, Holmes

requested all text messages, photographs, and other data on Pomeroy’s
cell phone from both before and after the accident. Pomeroy provided him

with data and text messages from after the accident but only some data

from prior to the accident. She did not produce any text messages from

the date of the accident. She testified she got a new cell phone after the

accident but prior to the filing of the present action, and text messages did

not transfer over to her new phone. The district court gave a spoliation

instruction at the request of Holmes and over objection by Pomeroy. In

closing arguments, Pomeroy argued, “I don’t know why he didn’t look at
                                     4

the texts. They were there, too.” Holmes filed a motion for new trial on

the basis of this statement. The district court denied the motion.

      On appeal, Holmes argued the district court erred in (1) sustaining

objections to hearsay evidence that had previously been admitted without

objection; (2) admitting testimony he said the accident was his fault;

(3) excluding evidence of the defendant’s habit of using her cell phone

while driving; and (4) denying his motion for new trial.

      The court of appeals affirmed. Holmes applied for further review,

and we granted his application. We have discretion to choose which issues

we review when we take a case on further review. See Iowa R. App. P.

6.1103; Hills Bank & Tr. Co. v. Converse, 772 N.W.2d 764, 770 (Iowa 2009)

(exercising discretion to review only one issue raised on appeal in a further

review case). Therefore, we only review whether the court of appeals erred

in affirming the district court’s determination that the proffered evidence

of Pomeroy’s cell phone use while driving did not constitute habit evidence

under Iowa Rule of Evidence 5.406. We let the court of appeals decision

stand as to the other issues raised on appeal. See State v. Stewart, 858

N.W.2d 17, 19 (Iowa 2015).

      II. Standard of Review.
      We generally review evidentiary rulings for abuse of discretion. State

v. Buelow, 951 N.W.2d 879, 884 (Iowa 2020).

      III. Analysis.

      Holmes argues on appeal that the district court abused its discretion

when it concluded that evidence of Pomeroy’s cell phone use while driving

is inadmissible as habit evidence.

      Iowa Rule of Evidence 5.406 provides,

      Evidence of a person’s habit or an organization’s routine
      practice may be admitted to prove that on a particular
      occasion the person or organization acted in accordance with
                                      5
      the habit or routine practice. The court may admit this
      evidence regardless of whether it is corroborated or whether
      there was an eyewitness.

We have defined habit evidence as “a regular practice of meeting a

particular kind of situation with a specific type of conduct.” State v. Don,

318 N.W.2d 801, 806 (Iowa 1982) (quoting McCormick’s Handbook of the

Law of Evidence § 195, at 462–63 (Edward W. Cleary ed., 2d ed. 1972)).

“Evidence of habit is admissible to show that a person is likely to have

acted on a particular occasion in conformity with that habit.” Id.

      The district court determined that only acts occurring prior to the

incident in question may be used to show habit.         The district court

reasoned that “[s]ubsequent incidents may only be proof of a recently

developed habit and therefore irrelevant to past conduct.” Because the

proffered instances of Pomeroy’s cell phone use while driving occurred

after the collision, the district court refused to admit them as habit

evidence at the trial. Holmes argues subsequent acts are relevant to show

a habit existed at the time of the event at issue.

      Authority exists for both positions.    Some courts have held that

conduct subsequent to the particular occasion is irrelevant as habit

evidence. DeMatteo v. Simon, 812 P.2d 361, 363 (N.M. Ct. App. 1991)
(holding the defendant’s driving record from after the accident at issue is

irrelevant to show habit); Gucciardi v. New Chopsticks House, Inc., 133

A.D.3d 633, 634 (N.Y. App. Div. 2015) (“Here . . . the earliest proffered

instance of the purported ‘habit’ occurred more than two months after the

date on which the appellant was injured, and was observed on only seven

occasions over the next six weeks. We agree with the court’s determination

that the proffered evidence did not establish a habit or regular usage

relevant to what occurred on the date the appellant allegedly was injured.”

(citations omitted)); Jackson v. Chesapeake & Ohio Ry., 20 S.E.2d 489, 492
                                      6

(Va. 1942) (“[T]he specific acts of negligence claimed to have been

committed seven months after the alleged negligent act which caused the

injury are too remote in time and too indefinite in substance to be relevant

. . . .”).

         Other courts take the position that evidence’s relevance in proving

a habit is not defeated due to its occurrence after the incident in question.

United States v. Luttrell, 612 F.2d 396, 397 (8th Cir. 1980) (per curiam)

(upholding district court’s admission of the defendant’s failure to file timely

tax returns for 1976, 1977, and 1978 as habit evidence in a prosecution

for failure to file tax returns for 1974 and 1975); Gasiorowski v. Hose, 897

P.2d 678, 682 (Ariz. Ct. App. 1994) (holding evidence showing doctor’s

epidural privileges were suspended from July 1989 until September 1990

was relevant as habit evidence that he improperly administered an

epidural in April 1988); People v. Memro, 700 P.2d 446, 462, 466 (Cal.

1985) (in bank), (determining evidence of law enforcements’ conduct after

the defendant’s interrogation       might   be relevant     in showing     law

enforcement had a habit or custom of using coercive interrogation

methods), overruled on other grounds by People v. Gaines, 205 P.3d 1074

(Cal. 2009); Kita v. Borough of Lindenwold, 701 A.2d 938, 941 (N.J. Super.
Ct. App. Div. 1997) (allowing admission of habit evidence that the

defendant failed to maintain pipes and ditches between 1993 and 1996 in

determining whether the defendant was similarly negligent prior to 1989);

In re Est. of Ciaffoni, 446 A.2d 225, 270 (Pa. 1982) (per curiam) (holding in

a will contest that wills drafted both before and after the execution of the

decedent’s will by the purported scrivener of the decedent’s will should

have been admitted).

         However, we need not decide at this time whether habit evidence

may be shown through specific instances that occur subsequent to the
                                     7

occasion in question.    We may uphold a district court’s ruling that

evidence is inadmissible if the evidence could be held inadmissible on any

theory. DeVoss v. State, 648 N.W.2d 56, 62 (Iowa 2002). Therefore, we

uphold the district court’s ruling because we conclude that the proffered

specific instances of Pomeroy’s cell phone use while driving are not

numerous enough to constitute habit evidence.

      “A habit of doing a thing is naturally of probative value as indicating

that on a particular occasion the thing was done as usual . . . .” Barrick

v. Smith, 248 Iowa 195, 200, 80 N.W.2d 326, 329 (1957) (quoting Tackman

v. Brotherhood of Am. Yeomen, 132 Iowa 64, 70–71, 106 N.W. 350, 352

(1906)). Habit may be evidenced by specific instances so long as they are

“numerous enough to base an inference of systematic conduct” and

“occurred under substantially similar circumstances, so as to be naturally

accountable for by a system only, and not as casual recurrences.” Id.

(quoting In re Est. of Hill, 202 Iowa 1038, 1043, 208 N.W. 334, 336 (1926)).

      In Gamerdinger v. Schaefer, we allowed testimony from two

witnesses that the defendant had a habit of not looking in the mirror for

pedestrians and objects when backing a forklift out of a trailer.        603

N.W.2d 590, 593 (Iowa 1999). One witness testified the defendant failed
on a daily basis to keep a proper look out when backing up. Id. The other

witness testified it was a “long-standing problem” for the defendant, thus

prompting the witness to speak to the defendant’s supervisor about the

habit once or twice a month over a period of five and a half to six years.

Id. Thus, the testimony showed the defendant had a “regular practice of

responding to a particular kind of situation with a specific kind of

conduct.” Id. at 594; see also Barrick, 248 Iowa at 200, 80 N.W.2d at 329

(determining trial court properly admitted school bus driver’s testimony

that he always put the stop arm out and flasher lights on before stopping
                                             8

the bus as habit evidence).           This case is clearly distinguishable.             On

appeal, Holmes points to twenty examples of Pomeroy using her cell phone

while in a vehicle from May 2015 to June 2018.1 The vast majority of the

examples consist of photos Pomeroy took while driving. In some of the

examples, it is possible Pomeroy was using her cell phone while in a vehicle

she was not driving. In others, it is possible the vehicle was stopped or

completely parked. Holmes had access to the cell phone that Pomeroy

used during the entire approximately three-year-postaccident period and

this was all he could find out of over a thousand photos. Based on the

limited evidence offered, Pomeroy’s cell phone use while driving does not

rise to the level of a habit but rather “casual recurrences.” Barrick, 248

Iowa at 200, 80 N.W.2d at 329 (quoting In re Est. of Hill, 202 Iowa at 1043,

208 N.W. at 336).

       IV. Conclusion.

       For these reasons, we affirm.

       DECISION OF COURT OF APPEALS AND DISTRICT COURT

JUDGMENT AFFIRMED.




       1Holmes    claims in his brief that there are twenty examples of Pomeroy’s cell phone
use while driving. Holmes additionally argues in his application for further review that
he offered fifty instances of Pomeroy’s cell phone use while driving. However, the district
court only admitted sixteen of the instances for impeachment purposes because many of
them were not proof of cell phone use while driving or duplicates.